If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re BH, Minor.                                                     March 10, 2020

                                                                     No. 350404
                                                                     Gladwin Circuit Court
                                                                     Family Division
                                                                     LC No. 19-000008-NA


Before: CAMERON, P.J., and SHAPIRO and LETICA, JJ.

PER CURIAM.

         Respondent-mother appeals the trial court’s order terminating her parental rights to her
minor child, BH, pursuant to MCL 712A.19b(3)(j) (reasonable likelihood that child will be harmed
if returned to parent). We affirm.

                                         I. BASIC FACTS

        The Department of Health and Human Services (DHHS) filed an initial petition for removal
in January 2019. DHHS alleged that it was contrary to BH’s welfare to remain within the custody
and care of respondent because of the allegations that physical and sexual abuse had occurred
within the home. Respondent has had an extensive history with Child Protective Services (CPS),
with involvement beginning in 1997 and continuing through 2019. According to DHHS, removal
in this case was proper because there was a reasonable likelihood that respondent would not
cooperate with CPS and that the child might be exposed to an imminent risk of harm. The trial
court authorized the removal of BH from respondent’s home, and in May 2019, DHHS filed a
supplemental petition seeking termination of respondent’s parental rights. The termination hearing
was held in August 2019.

        The record reflects that respondent had often refused to allow any contact between CPS
and the minor child. In addition, she had a history of being hostile and aggressive toward service
providers. Although DHHS provided numerous services to respondent, testimony supported that
she had stopped benefiting from them. Issues with the sanitary condition of respondent’s home
had formed the basis for removal on two prior occasions, and respondent was unable to consistently
provide a sanitary and safe home for BH. Respondent had also placed BH at risk of sexual abuse,
having ceased complying with a safety plan permitting her adult son to have contact with BH only
in the presence of other adults. Respondent did not believe that her son posed a sexual risk, despite


                                                -1-
her awareness of an assessment that determined her son had a heightened risk of sexually abusing
BH because of his own prior sexual trauma.

       The trial court found that statutory grounds for termination under MCL 712A.19b(3)(j) had
been proven by clear and convincing evidence and that termination was in the best interests of the
child.

                                           II. ANALYSIS

        “In order to terminate parental rights, the trial court must find by clear and convincing
evidence that at least one of the statutory grounds for termination in MCL 712A.19b(3) has been
met.” In re VanDalen, 293 Mich. App. 120, 139; 809 NW2d 412 (2011). Once a statutory ground
for termination of parental rights has been established, the trial court must order the termination of
parental rights if the trial court finds by a preponderance of the evidence that termination of
parental rights is in the child’s best interests. MCL 712A.19b(5); In re Moss, 301 Mich. App. 76,
90; 836 NW2d 182 (2013).

        The trial court’s factual findings, determination of best interests, and findings that a ground
for termination has been established are reviewed for clear error. MCR 3.977(K); In re White, 303
Mich. App. 701, 709, 713; 846 NW2d 61 (2014). “A finding of fact is clearly erroneous if the
reviewing court has a definite and firm conviction that a mistake has been committed, giving due
regard to the trial court’s special opportunity to observe the witnesses.” In re BZ, 264 Mich. App.
286, 296-297; 690 NW2d 505 (2004).

        We first note that we are unable to discern any legal argument in respondent’s brief on
appeal. She has failed to specify any legal error and has failed to provide any legal authority
supporting her position. Her argument consists of a three-sentence paragraph alleging that this
Court should reverse because (1) she testified that she benefited from the services provided, (2)
the testimony supported a finding that there was a bond between her and the child, and (3) any
deficiencies will be cured if the child is returned to her. A party may not simply announce a
position and then leave it up to this Court to discover and rationalize the basis for her claims, or
unravel and elaborate for her potential arguments, and then search for authority either to sustain or
reject her position, Wilson v Taylor, 457 Mich. 232, 243; 577 NW2d 100 (1998), and failure to
brief an issue adequately constitutes abandonment, McIntosh v McIntosh, 282 Mich. App. 471, 484;
768 NW2d 325 (2009).

       In any event, the trial court did not clearly err by finding that termination of respondent’s
parental rights was proper under MCL 712A.19b(3)(j), which provides:

               The court may terminate a parent’s parental rights to a child if the court
       finds, by clear and convincing evidence, 1 or more of the following:

                                               * * *

               (j) There is a reasonable likelihood, based on the conduct or capacity of the
       child’s parent, that the child will be harmed if he or she is returned to the home of
       the parent.



                                                 -2-
Evidence of a parent’s failure to protect his or her child from injury and failure to maintain suitable
housing for the child is sufficient to satisfy MCL 712A.19b(3)(j). See VanDalen, 293 Mich. App.
at 141. Moreover, “a parent’s failure to comply with the terms and conditions of his or her service
plan is evidence that the child will be harmed if returned to the parent’s home.” White, 303 Mich
App at 711. A trial court may consider a respondent-parent’s aggression and emotional stability
when determining whether the child would be subject to harm if returned to respondent’s care.
See In re Gonzales/Martinez, 310 Mich. App. 426, 433; 871 NW2d 868 (2015).

        The trial court did not clearly err by finding, by clear and convincing evidence, that there
was a reasonable likelihood that BH would be harmed if returned to respondent’s care. The court
found that respondent posed a great risk to BH through her failure to abide by the safety plan. That
plan provided that her son was not allowed to babysit BH or have contact with BH without other
adults present. However, respondent would disregard the safety plan by attempting to leave BH
alone with her son and by permitting them to sleep in the same bed. Therefore, the trial court
properly found that respondent’s continued disregard of the safety plan presented a reasonable
likelihood BH would be harmed if returned.

        When considering best interests, the focus is on the child, not the parent. In re Moss, 301
Mich. App. 76, 87; 836 NW2d 182 (2013). “The trial court should weigh all the evidence available
to determine the child[’s] best interests.” White, 303 Mich. App. at 713. The trial court may
consider such factors as “the child’s bond to the parent, the parent’s parenting ability, the child’s
need for permanency, stability, and finality, and the advantages of a foster home over the parent’s
home.” Olive/Metts, 297 Mich. App. at 41-42 (citations omitted). Other factors that the trial court
may consider include “a parent’s history of domestic violence, the parent’s compliance with his or
her case service plan, the parent’s visitation history with the child, the children’s well-being while
in care, and the possibility of adoption.” White, 303 Mich. App. at 714.

        We also conclude that the trial court did not clearly err by finding that termination of
respondent’s parental rights was in the child’s best interests. Although the trial court
acknowledged that there was a bond between BH and respondent, it concluded that termination
was in BH’s best interests because of respondent’s lack of compliance with the service plan and
her failure to protect BH. Further, the trial court found respondent received access to numerous
services provided by DHHS, but that she lacked the ability to benefit from these services because
of her aggressive, threatening, and uncooperative behavior. This finding is supported by the
witness testimony. According to a foster care worker, respondent was “frequently confrontational
with service providers and the Department because she didn’t necessarily like instruction or
guidance . . . .” An evaluating psychologist concluded that it was extremely unlikely that
respondent would benefit from services. Further, respondent also failed to protect BH from sexual
risk because she continuously refused to abide by the safety plan.

       We affirm.



                                                               /s/ Thomas C. Cameron
                                                               /s/ Douglas B. Shapiro
                                                               /s/ Anica Letica


                                                 -3-